Case 19-42139-drd13   Doc 3    Filed 08/20/19 Entered 08/20/19 13:25:13   Desc Main
                              Document      Page 1 of 9
Case 19-42139-drd13   Doc 3    Filed 08/20/19 Entered 08/20/19 13:25:13   Desc Main
                              Document      Page 2 of 9
Case 19-42139-drd13   Doc 3    Filed 08/20/19 Entered 08/20/19 13:25:13   Desc Main
                              Document      Page 3 of 9
Case 19-42139-drd13   Doc 3    Filed 08/20/19 Entered 08/20/19 13:25:13   Desc Main
                              Document      Page 4 of 9
Case 19-42139-drd13   Doc 3    Filed 08/20/19 Entered 08/20/19 13:25:13   Desc Main
                              Document      Page 5 of 9
Case 19-42139-drd13   Doc 3    Filed 08/20/19 Entered 08/20/19 13:25:13   Desc Main
                              Document      Page 6 of 9
Case 19-42139-drd13   Doc 3    Filed 08/20/19 Entered 08/20/19 13:25:13   Desc Main
                              Document      Page 7 of 9
Case 19-42139-drd13   Doc 3    Filed 08/20/19 Entered 08/20/19 13:25:13   Desc Main
                              Document      Page 8 of 9
Case 19-42139-drd13   Doc 3    Filed 08/20/19 Entered 08/20/19 13:25:13   Desc Main
                              Document      Page 9 of 9
